DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the elected invention for the following reasons: Claim 22 is independent or distinct from the elected invention because they are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as one in which the carbon is not doped with a compound consisting of boron, nitrogen, fluorine, phosphorus, sulfur and/or chlorine or one in which the hydrophobic functional group is not provided in a reactive silane molecule.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims
The amendment/response filed 05/09/2022 have been entered and fully considered.  Claims 1, 3-6, 10-15, and 18-22 are pending.  Claims 2, 7-9 and 16-17 are cancelled.  Claim 22 is new.  Claims 20 and 22 are withdrawn.  Claim 1 is amended.  Claims 1, 3-6, 10-15, 18-19, and 21 are examined herein.

Claim Objections
Claim 20 is objected to because of the following informalities:  The status of the instant claim is unclear.  The instant claim was previously withdrawn and this is reflected in the current status identifier; however, the text of the claim has been deleted.  Is claim 20 in fact cancelled?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim depends from cancelled claim 2 rendering the scope of the claim unclear.  For the purpose of this Office action, the claim will be treated as if it depends from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 10-15, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0295137 A1 (“Ozkan”) in view of US 2007/0231671 A1 (“Inasaki”).
Regarding claims 1, 10-11, 19, and 21, Ozkan discloses a fuel cell 10 comprising electrodes 20, 22 (Abstract; Fig. 1; [0024]-[0027]).  Either one or both of the electrodes 20, 22 contains a phosphorus-doped and nitrogen-doped carbon-containing catalyst ([0025], [0028]).  The catalyst is represented by the chemical formula CNxPy ([0028]).  Due to the method of formation of the catalyst (see [0035]-[0042] and [0052]-[0054] of Ozkan compared with that of the instant application, see [0023]-[0025] of the published specification), the catalyst of Ozkan would necessarily comprise electro-active functional groups with free electron pairs chemically bonded to a surface.
Ozkan does not expressly disclose the electrode additive comprises hydrophobic functional groups chemically bonded to a surface.
Inasaki discloses a catalyst material comprising one or more hydrophilic segments and one or more hydrophobic segments separately connected to the surface of a carbon material by a single bond (Abstract).  This improves the utilization efficiency of catalyst particles, improves the permeability of a reaction gas near catalyst particles, and prevents flooding of a catalyst membrane and provides a catalyst material for use in a fuel cell having high durability and activity ([0009]-[0010]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide hydrophobic functional groups chemically bonded to a surface and at least one region having at least one hydrophilic functional group as taught by Inasaki.
Regarding claim 3, modified Ozkan discloses the additive of claim 1.  Inasaki further discloses the hydrophobic functional group comprises silicon bonded to the surface ([0071], [0108]-[0109]).
Regarding claim 4, modified Ozkan discloses the additive of claim 1.  Regarding the nitrogen content, Ozkan discloses CNxPy, where x is from about 1 wt. % to about 10 wt. % (Abstract; [0035]).  
Regarding claim 6, modified Ozkan discloses the additive of claim 1.  Regarding the amount of phosphorus, Ozkan discloses CNxPy, where y is in the range of from about 1 ppm to about 2 wt. % ([0035]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount because Ozkan teaches the phosphorus improves activity and selectivity ([0028]).
Regarding claim 12, modified Ozkan discloses the additive of claim 1.  Inasaki discloses at least one functional group comprising an aliphatic hydrocarbon group having 1 to 24 carbons which can be substituted by fluorine ([0072]) or an aromatic hydrocarbon group having 6 to 25 carbons which can be substituted by fluorine ([0073]).
Regarding claim 13, modified Ozkan discloses the additive of claim 1.  Inasaki discloses at least one functional group comprising an aliphatic hydrocarbon group having 1 to 24 carbons ([0072]) or an aromatic hydrocarbon group having 6 to 25 carbons ([0073]).
Regarding claim 14, modified Ozkan discloses the additive of claim 1.  The functional groups of Inasaki are connected by a single bond to the carbon and therefore do not differ structurally from the claimed invention.
Regarding claim 15, modified Ozkan discloses the additive of claim 1.  Ozkan discloses the specific surface area is from about 10 m2/g to about 3,000 m2/g ([0046]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the specific surface area because Ozkan links the specific surface area to the activity of the catalyst ([0044]).
Regarding claim 18, modified Ozkan discloses the additive of claim 10.  It is deemed that the ability to produce measurable current for oxygen reduction >1 mA/cm2 of a coated geometric area at >0.6 V versus a reversible hydrogen electrode is an inherent characteristic and/or property of the specifically disclosed additive.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0295137 A1 (“Ozkan”) in view of US 2007/0231671 A1 (“Inasaki”) as applied to claim 1 above, and further in view of US 2018/0354819 A1 (“Kucernak”).
Regarding claim 5, modified Ozkan discloses the additive of claim 1.  Ozkan discloses the catalyst comprises oxygen, introduced by exposing the catalyst to the ambient atmosphere or introduced from raw materials during processing ([0035], [0043]).  Ozkan is silent regarding the additive comprising an oxygen content of 0.1-20%.
Kucernak discloses a poison resistant cathode catalyst that is carbon based and preferably comprises 0-10 wt % oxygen ([0069]-[0071]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the oxygen content in the catalyst of modified Ozkan as Kucernak links the composition of the catalyst, including the oxygen content, to poisoning resistance ([0049]).
Response to Arguments
Applicant’s arguments, see pp. 6-7, filed 05/09/2022, with respect to the rejection(s) of claim(s) 1-6, 10-15, 18-19, and 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2012/0295137 A1 (“Ozkan”) in view of US 2007/0231671 A1 (“Inasaki”).
The Office would like to address applicant’s arguments which may be applicable to the instant rejection.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the incorporation of the additive into a fuel cell) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727